Citation Nr: 1711973	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested a Board hearing in his VA Form 9 submitted in November 2012.  According to a Report of General Information dated January 7, 2014, the Veteran was called about his scheduled hearing and stated that he would not attend.  Under 38 C.F.R. § 20.704(e), a hearing request may be withdrawn by an appellant at any time before the hearing.  The Board finds that the Veteran's hearing request has been withdrawn; therefore, it will proceed with appellate review. 

In a February 2015 decision, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  The Board remanded the reopened claim for additional development and the matter has returned to the Board for appellate consideration.  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss is at least as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this decision, the Board grants service connection for bilateral hearing loss.  As this award represents a grant of the issue on appeal, VA's duties to notify and assist are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the February 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In addition, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the veteran.

The threshold for normal hearing is from 0 to 20 decibels (dB), and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Analysis

The Veteran contends that his exposure to noise as an aircraft mechanic during service caused his current bilateral hearing loss disability.  He has reported difficulty hearing and understanding people and the television.  In his VA Form 9, the Veteran asserted that VA did not check his military health records correctly, noting that he was taken off the flight line for six months during service.  In May 2003 testimony before a Decision Review Officer (DRO), the Veteran specified that he was taken off the flight line due to the noise from jet engines.  

The medical evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385.  On authorized audiological evaluation by a VA examiner in May 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
30
40
LEFT
25
30
25
25
40

Speech recognition ability utilizing the Maryland CNC word list was 96 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with mild-to-moderate bilateral sensorineural hearing loss.  The audiometric results demonstrate a current bilateral hearing loss disability for VA purposes because the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater in both ears; in addition, his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater in his right ear.  See 38 C.F.R. § 3.385.

The Veteran's report of medical examination from enlistment, dated in February 1966, indicates normal ears and eardrums.  In addition, on audiological evaluation, the Veteran had normal hearing with pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
-
15 (20)
LEFT
5 (20)
5 (15)
5 (15)
-
0 (5)

(Note:  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column that are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.  For this reason, where it is unclear whether the thresholds noted in this opinion were recorded using ASA units or ISO-ANSI units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  In order to facilitate data comparison, the ASA standards in this opinion have been converted to ISO-ANSI standards, which are represented by the figures in parentheses).

At enlistment, the Veteran's whisper voice test was 15/15 bilaterally.  On his report of medical history, the Veteran endorsed "ear, nose or throat trouble," but denied having worn hearing aids.  The physician's summary indicated that the Veteran had tonsillitis at the age of four, but did not mention any difficulties specific to the Veteran's hearing or ears.  

Hearing conservation data from April 8, 1969, reflects that the Veteran wore ear protection during noise exposure.  On audiological evaluation, which noted the use of ISO-ANSI standards, the Veteran had normal hearing with pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
20
20
20

The record also includes hearing conservation data from April 11, 1969.  It is unclear whether the thresholds noted in this evaluation were recorded using ASA units or ISO-ANSI units; accordingly, thresholds converted to ISO-ANSI units are noted in parentheses.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

The Veteran's report of medical examination from separation, dated in September 1970, indicates normal ears and eardrums.  It is unclear whether the thresholds noted in this report were recorded using ASA units or ISO-ANSI units; accordingly, thresholds converted to ISO-ANSI units are noted in parentheses.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 (35)
15 (25)
10 (20)
15 (25)
10 (15)
LEFT
15 (30)
15 (25)
10 (20)
15 (25)
0 (5)

Speech recognition ability is not reflected on the Veteran's separation medical report.  Having considered the results of audiological evaluation at separation under both the ASA and ISO-ANSI standards, the Board observes that the ISO-ANSI results are more favorable to the Veteran and indicate some degree of hearing loss pursuant to Hensley.  However, neither standard reflects a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

The Veteran was provided a VA examination in August 2002.  On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
30
35
LEFT
15
20
15
20
30

Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with mild mid- and high-frequency sensorineural hearing loss in the right ear and normal hearing in the left ear.  

The Veteran's service treatment records do not show any complaints or diagnosis of hearing loss, nor is there evidence demonstrating that hearing loss disability manifested to a degree of 10 percent or more within one year of discharge from active service.  Therefore, the Veteran does not satisfy the criteria for service connection for his current bilateral hearing loss on the basis of in-service demonstration of chronic disability, or on a presumptive basis as a chronic disease of the nervous system.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

Nonetheless, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  The Board finds that the Veteran had an in-service injury of noise exposure resulting in acoustic trauma.  The Veteran reported that he was exposed to noise from aircraft while working on the flight line.  The Veteran is considered competent to attest to his noise exposure during active service as he has personal knowledge of the circumstances surrounding his service.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds him credible in this regard, as the Veteran's DD Form 214 shows a military occupational specialty of aircraft mechanic and his service treatment records refer to exposure to jet engine noise.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Veteran's descriptions of noise exposure during service are consistent with his circumstances of service, they are considered credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although the latter alone may not bar a claim for service connection).  

The Veteran has satisfied the current disability and in-service injury requirements for establishing service connection.  Thus, the issue remaining for consideration is whether the Veteran's current hearing loss disability is related to his in-service noise exposure.

As to the etiology of the Veteran's hearing loss, the August 2002 VA examiner found it unlikely that the Veteran's right ear hearing loss was related to service (at the time, the Veteran did not have left ear hearing loss pursuant to 38 C.F.R. § 3.385).  However, this opinion was based solely on the Veteran's normal hearing at separation and the absence of documented treatment since separation.  Similarly, the May 2016 VA examiner opined that it was not at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss was related to his noise exposure during service.  The examiner noted that the Veteran did not have a permanent positive threshold shift at any frequency between 500 and 6000 Hz for either the left or right ear during service.  Neither the August 2002 nor May 2016 examiner indicated whether the results of the Veteran's audiological examination at separation were considered under ASA or ISO-ANSI standards.

The Board concludes that the opinions of the August 2002 and May 2016 VA examiners are of limited probative value.  First, neither examiner considered the Veteran's competent reports of hearing loss symptomatology during and after service.  See Buchanan, 451 F.3d at 1336-37.  In addition, contrary to these opinions, the evidence reveals that some degree of hearing loss was demonstrated in the Veteran's report of medical examination at separation from service.  Specifically, the Veteran's September 1970 audiological evaluation showed auditory thresholds above normal levels for both the left ear and the right ear, at 500 Hz, 1000 Hz, and 3000 Hz, bilaterally, when converted from ASA standards to the more favorable ISO-ANSI standards.  See Hensley, 5 Vet. App. at 157 (noting that the threshold for normal hearing is from 0 to 20 dB and higher threshold levels indicate some degree of hearing loss).  The assessment of the VA examiners that the Veteran had normal hearing at separation is factually inaccurate; thus, the August 2002 and May 2016 VA examination reports are of little evidentiary value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  Notably, at the August 2002 VA examination, the Veteran reported having no post-service noise exposure.  

The Veteran has consistently reported the he experienced hearing loss during and since service.  At his May 2003 DRO hearing, the Veteran stated that hearing loss had "been a problem since I was in the military."  In addition, VAMC treatment notes from December 2014 show that the Veteran reported hearing loss ever since being evaluated for acoustic trauma during service.  The Veteran's reports of hearing loss during and since service are not specifically contradicted by any other evidence of record.  Furthermore, the Veteran is competent to report observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Layno, 6 Vet. App. at 470; (a veteran is competent to report on that of which he or she has personal knowledge); Jandreau, 492 F.3d at 1376-77 (lay evidence is competent if it describes symptoms that support a later diagnosis). 

The Board finds the Veteran's reports regarding the onset of his symptoms of hearing loss to be credible, and they are therefore accorded significant evidentiary weight.  Furthermore, as noted above, some degree of hearing loss was indicated on audiometric testing at separation from service, and there is no evidence of any intercurrent cause of hearing loss.  The Veteran's credible statements, combined with the other evidence of record regarding his hearing loss disability, places in equipoise the question of whether the Veteran's bilateral hearing loss is etiologically related to service.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran's bilateral hearing loss disability is at least as likely as not related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, service connection for bilateral hearing loss is warranted.


ORDER

 Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


